Exhibit 10.1

 



CONSULTING AGREEMENT

 

THIS CONSULTING AGREEMENT is dated for reference the 11th day of May, 2015

 

BETWEEN:

 

INTERNATIONAL TOWER HILL MINES LTD., a body corporate subsisting under the laws
of British Columbia, having an office at Suite 2300 – 1177 West Hastings Street,
Vancouver, British Columbia, CANADA V6E 2K3

(the “Company”)

 

AND:

 

DAVID ALLEN CROSS, Certified General Accountant, having an address at #801 – 811
Helmcken Street, Vancouver, British Columbia, CANADA V6Z 1B1

(the “Consultant”)

W H E R E A S:

 

A.The Company is a reporting (public) British Columbia company, the common
shares of which are publicly traded and are listed on the Toronto Stock Exchange
and the NYSE-MKT Stock Exchange;

 

B.The Company and its subsidiaries are engaged in the exploration and
development of mineral projects and, in particular, the Livengood Gold Project
located approximately 112 kilometres north of Fairbanks, Alaska (the “Project”);

 

C.The Consultant is a Certified General Accountant with experience in the
review, operation and testing of the financial affairs of public companies,
including in connection with systems of financial reporting, internal controls
on financial reporting and public disclosure requirements applicable to public
companies mineral exploration in Canada and the United States; and

 

D.The Company requires the services of an individual with the necessary
expertise and experience to act as the Chief Financial Officer of the Company
and to provide the services normally associated with such position in a public
natural resource exploration company, and the Consultant has agreed to provide
such services, all on the terms and conditions hereinafter set forth.

 

NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the sum of TEN
($10.00) DOLLARS now paid by the Company to the Consultant and of the mutual
covenants and agreements hereinafter contained, the parties agree as follows:

 

1.ENGAGEMENT

 

1.1The Company hereby retains and engages the Consultant, and the Consultant
hereby accepts such retainer and engagement, to perform the services set forth
in section 2 on the terms and conditions hereinafter set forth.

 

 

- 2 -



1.2The term of this agreement will be for the period commencing on May 11, 2015
and ending on the date this agreement is terminated in accordance with the
provisions of section 5 (the “Term”).

 

2.SERVICES

 

2.1During the Term, the Consultant will provide the services normally associated
with the position of the Chief Financial Officer of a public company including,
without limitation, the specific services set forth and described in Schedule
“A” (the “Services”).

 

2.2For greater certainty, the Consultant and the Company confirm and agree that
any one or more of the precise Services to be rendered by the Consultant may be
reasonably extended, amended or curtailed by the Company upon reasonable notice
in writing from time to time at its sole discretion.

 

2.3The Consultant will:

 

(a)provide the Services hereunder:

 

(i)in a good, prudent and workmanlike manner,

 

(ii)in accordance with his professional responsibilities and obligations as a
Certified General Accountant,

 

(iii)to the best of his abilities, and

 

(iv)using his best professional effort, skill and judgement; and

 

(b)in providing the Services, comply with all applicable laws, statutes, codes,
rules, regulations and ordinances, the requirements of any applicable regulatory
agencies or authorities and the rules and policies of all applicable stock
exchanges.

 

2.4In connection with the provision of the Services, the Consultant, as the
Chief Financial Officer of the Company, will report, and be directly
responsible, to the Chief Executive Officer of the Company (“CEO”), or such
other individual(s) as may be designated from time to time by the Board of
Directors of the Company (“Board”) and, as, if and when required by the Board,
to the Board.

 

2.5Subject to subsections 2.6 and 2.7, the Consultant will defend, indemnify and
save harmless the Company and its subsidiaries (“Subsidiaries”), and their
respective directors, officers and employees, from and against any and all
losses, expenses, suits, actions, causes of action, liabilities, obligations,
damages, and costs made or brought against or suffered, incurred, or borne by
any of the Company, or any of its Subsidiaries, or any of their respective
directors, officers or employees, and arising out of or resulting from or in any
way related to or caused by the failure of the Consultant to carry out, provide
and render the Services in accordance with all applicable laws, statutes, codes,
rules, regulations and ordinances, the requirements of any applicable regulatory
agencies or authorities, the rules and policies of all applicable stock
exchanges and the policies of the Company.

 

2.6For the purposes of this agreement, the following words and phrases will have
the following meanings:

 

 

- 3 -



(a)“eligible penalty” means a judgment, penalty or fine awarded or imposed in,
or an amount paid in settlement of, an eligible proceeding;

 

(b)“eligible proceeding” means a proceeding in which the Consultant, or any of
the heirs and personal or other legal representatives of the Consultant, by
reason of the Consultant being or having been an officer of the Company:

 

(i)is or may be joined as a party, or

 

(ii)is or may be liable for or in respect of a judgment, penalty or fine in, or
expenses related to, the proceeding;

 

(c)“expenses” includes costs, charges and expenses, including legal and other
fees, but does not include judgments, penalties, fines or amounts paid in
settlement of a proceeding; and

 

(d)“proceeding” includes any legal proceeding or investigative action, whether
current, threatened, pending or completed.

 

2.7Subject to the provisions of the Business Corporations Act (British
Columbia), the Company will:

 

(a)indemnify the Consultant against all eligible penalties to which the
Consultant is or may be liable unless:

 

(i)if, in relation to the subject matter of the eligible proceeding, the
Consultant did not act honestly and in good faith with a view to the best
interests of the Company, or

 

(ii)in the case of an eligible proceeding other than a civil proceeding, if the
Consultant did not have reasonable grounds for believing that the Consultant’s
conduct in respect of which the proceeding was brought was lawful, or

 

(iii)an eligible proceeding is brought against the Consultant by or on behalf of
the Company; and

 

(b)after the final disposition of an eligible proceeding, pay the expenses
actually and reasonably incurred by the Consultant in respect of that
proceeding, provided that the Consultant:

 

(i)has not been reimbursed for those expenses, and

 

(ii)is wholly successful, on the merits or otherwise, in the outcome of the
proceeding or is substantially successful on the merits in the outcome of the
proceeding,

 

unless the eligible proceeding was brought against the Consultant by or on
behalf of the Company.

 

3.COMPENSATION AND EXPENSES

 

3.1As the sole consideration for the Services to be rendered by the Consultant
hereunder, the Consultant will be granted, in his capacity as the Chief
Financial Officer of the Company:

 

(a)incentive stock options to purchase thirty thousand (30,000) common shares,
such options to be granted forthwith following May 11, 2015 and to be upon the
same terms and conditions as those incentive stock options granted by the
Company to management in March, 2015; and



 

- 4 -

 

(b)such further and additional incentive stock options as the Board may from
time to time in its sole discretion, determine, having regard to the
Consultant’s position as a senior officer of the Company and his corresponding
obligations in respect thereof, and his performance of the Services.

 

3.2The Company will, on a monthly basis (or as otherwise agreed by the Company
and the Consultant), pay or, if paid by the Consultant, will reimburse, the
Consultant for all reasonable costs, expenses and disbursements incurred by the
Consultant in connection with the provision of the Services, provided that the
incurring and amount of all such costs, expenses, disbursements and amounts are
generally approved in advance by the Company and are reported, filed and claimed
in accordance with the Company’s expense reimbursement procedures as notified to
the Consultant and in effect from time to time.

 

3.3The Consultant will perform the Services primarily from his current offices
in Vancouver, British Columbia, but will travel to and from and be present at
and perform the Services at such other locations, including the offices of Tower
Hill Mines, Inc. located in Fairbanks, Alaska, with such frequency and for such
duration as the Consultant or the CEO reasonably considers necessary for the
proper and timely performance of the Services. The Company will be responsible
for providing appropriate working facilities as reasonably necessary for use by
the Consultant in order to provide the Services at locations other than in
Vancouver, British Columbia, and paying for the costs of travelling to and from
any such locations. If the Consultant is required to obtain any work permits or
other documents to travel to the United States to perform the Services, the
Company will pay for the cost of such permits or documents.

 

4.RELATIONSHIP OF THE COMPANY AND THE CONSULTANT

 

4.1The Company acknowledges that, the Consultant is both a partner in the
professional accounting firm of Cross Davis & Company LLP (the “Firm”), and the
Chief Financial Officer of other public natural resource companies, and that,
during the term hereof, the Consultant will engage in other business activities,
both through the Firm and personally, for gain, profit or other pecuniary
advantage, including, without limitation, the provision of services (whether as
a partner of the Firm or a consultant or officer, including as Chief Financial
Officer) to other public and private companies similar or identical to those to
be rendered to the Company, and that the Consultant will therefore only be
required to devote such time and effort to the provision of the Services as is
reasonably necessary to efficiently and competently perform and carry out such
Services.

 

4.2The Consultant will perform all Services hereunder as an independent
contractor, and will not, in the performance of Services hereunder, be
considered for any reason to be, nor will the Consultant hold himself out to be,
an employee of the Company or any of the Subsidiaries by virtue of this
agreement.

 

4.3The parties acknowledge that the Company has entered into an agreement with
the Firm for the provision by the Firm of certain financial advisory and
accounting services (the “Firm Agreement”), and confirm and agree that:

 

 

- 5 -



(a)with respect to the provision of the Services by the Consultant, the terms
and conditions of the Firm Agreement will not apply, notwithstanding that the
Consultant is a partner in the Firm, and this agreement will solely govern the
Services; and

 

(b)with respect to any activities performed by the Consultant which:

 

(i)are not Services, and

 

(ii)which are performed on behalf of the Firm under the Firm Agreement,

 

the terms and conditions of the Firm Agreement will apply to any such activities
and this agreement will not apply.

 

4.4The Consultant acknowledges that the Company is a “reporting issuer” and a
public company whose common shares trade on various stock exchanges, and that,
as a consequence of this, the Company and its directors, officers, employees and
consultants are subject to the securities laws of several Canadian provinces and
the federal securities laws of the United States. The Consultant also
acknowledges that, by virtue of the nature of the Services to be provided, much
of the information which will be received by, or become known to, the Consultant
during the course of the Consultant’s retainer hereunder (whether or not such
information is also Confidential Information (as defined in subsection 7.2)) is
likely to be material and non-public information with respect to the business,
affairs, assets, mineral properties and/or status (financial and otherwise) of
the Company and the Subsidiaries (together, the Company and its Subsidiaries
being referred to as the “ITH Group”)) and may constitute material facts or
material changes (as those terms are defined in the Securities Act (B.C.)), and
that the provisions of applicable securities legislation, including, without
limitation, section 57.2 of the Securities Act (B.C.), prohibit:

 

(a)trading (which includes the exercise of a previously granted stock option) in
securities of a reporting issuer (such as the Company) by a person who is in a
special relationship with such reporting issuer and knows of a material fact or
a material change with respect to that reporting issuer that has not been
generally disclosed, or

 

(b)a person who is in a special relationship with a reporting issuer informing
another person of a material fact or a material change with respect to that
reporting issuer before the material fact or material change has been generally
disclosed, unless the giving of such information is necessary in the course of
business of the reporting issuer or of the person in the special relationship.

 

By virtue of the retainer of the Consultant hereunder and his position as the
Chief Financial Officer of the Company, the Consultant will be considered to be
an insider of the Company, and therefore in a special relationship with the
Company. The Consultant also acknowledges that the penalties for violation of
such prohibitions are severe and that the carrying on of any such activities
will materially and adversely affect the ITH Group. Accordingly, the Consultant
agrees that the Consultant will take all necessary steps to fully comply with
applicable legislation regarding any trading in the securities of the Company.

 

 

- 6 -



4.5The Company has adopted a “Code of Business Conduct and Ethics” (the “Code”),
a copy of which is attached as Schedule “B”, as well as a number of additional
policies governing the operations of the Company and its personnel, copies of
which have been provided to the Consultant prior to the execution of this
agreement (the “Policies”). The Consultant agrees that he is bound by the Code
and the Policies in connection with the provision of the Services and the manner
of the carrying out thereof, and agrees that he will become fully familiar, and
comply, with the provisions of the Code and the Policies. In addition to the
termination provisions specified in Section 5, a failure by the Consultant to
fully comply with the provisions of the Code or a material violation of any of
the Policies could result in immediate termination by the Company of this
agreement for cause without any compensation whatsoever.

 

5.TERMINATION

 

5.1Notwithstanding anything in this agreement to the contrary, the Company may
forthwith terminate this agreement and the retainer of the Consultant hereunder
if:

 

(a)the Consultant is guilty of conduct that would, at common law, constitute
just cause for summary dismissal of the Consultant if he were an employee of the
Company including, without limitation:

 

(i)the conviction of the Consultant of a criminal or summary conviction offence
related to the retainer of the Consultant hereunder, or any act involving money
or other property involving the Company or any Subsidiary which would constitute
a crime in the jurisdiction involved,

 

(ii)any act of fraud, misappropriation, dishonesty, embezzlement or similar
conduct against the Company, any Subsidiary, a supplier or service provider to
the Company or any Subsidiary or a customer of the Company or of any Subsidiary,

 

(iii)the use of illegal drugs or the habitual and disabling use of alcohol or
drugs which materially and adversely affects the Consultant’s ability to renders
the Services hereunder,

 

(iv)any material breach of any of the terms of this Agreement by the Consultant
which breach remains uncured after the expiration of fourteen (14) days
following the delivery of written notice of such breach to the Consultant by the
Company,

 

(v)any threatened or actual attempt by the Consultant to secure any personal
profit in connection with the business of the Company or any Subsidiary or any
of their respective corporate opportunities, or the appropriation of a maturing
business opportunity of the Company or any Subsidiary,

 

(vi)any disparagement or defamation of the Company, any Subsidiary, or any of
their respective directors, officers, employees or consultants, to any person or
by any means,

 

(vii)a failure by the Consultant to fully comply with the provisions of the Code
or a material violation by the Consultant of any of the Policies; or

 

 

- 7 -



(viii)any act by the Consultant which is materially injurious to the Company or
its business or that of any Subsidiary;

 

(b)the Consultant is, subject to reasonable allowances for sickness, holidays
and unavoidable personal matters, unable or unwilling to provide the Services;

 

(c)the Consultant is, in the reasonable judgement of the CEO, unable to
efficiently and competently perform and carry out the required Services,
provided that the Consultant has been provided written notice by the Company
specifying such failure and the Consultant has not corrected such failure within
ten (10) days of receiving such notice; or

 

(d)the Consultant commits an act of bankruptcy, is adjudicated a bankrupt or
otherwise becomes subject to the provisions of the Bankruptcy Act (Canada) or
similar legislation in any province or country, or if a receiver, liquidator or
receiver manager is appointed for the assets or business of the Consultant;

 

by giving written notice to the Consultant of its intention to terminate this
agreement on the date specified in such notice (which date may not be prior to
the date of delivery of the notice) and this agreement will thereupon terminate
effective upon such specified date.

 

5.2This agreement may be terminated, at the election of either party, upon one
party giving not less than ninety (90) days’ written notice to the other party
of its intention to terminate this agreement (“Termination Notice”) and this
agreement will thereupon terminate upon the day with is ninety (90) days’ after
the delivery of such Termination Notice, unless the parties agree upon an
earlier or later termination date (“Termination Date”).

 

5.3Upon the termination of this agreement, for whatever reason:

 

(a)all of the liabilities, obligations and rights of the Consultant and the
Company hereunder will cease as of the Termination Date, save for any
obligations (other than the obligation to provide the Services under this
agreement) and liabilities of the Consultant to the Company in his position as a
senior officer of the Company, which will continue and be and remain enforceable
against the Consultant in accordance with applicable laws; and

 

(b)all incentive stock options held by the Consultant will terminate on the day
which is ninety (90) days’ after the Termination Date, except in the case of a
termination by the Company pursuant to subsection 5.1, in which case all such
options will terminate as at the effective date of termination.

 

5.4No compensation is payable to the Consultant by the Company, or by the
Consultant to the Company, as the result of a termination, for any reason
whatsoever, of this agreement.

 

6.NON-COMPETITION

 

6.1For the purposes of this agreement:

 

(a)the phrase “Competitive Activities” means the participation of the
Consultant, directly or indirectly through any corporation, partnership
(including the Firm), firm or joint venture, without the prior written consent
of the Company, in the management of any business operation of any enterprise,
or the provision of consulting or advisory services to any business operation of
any enterprise, if such operation (a “Competitive Operation”) engages in a
substantial and direct competition with the Project; and

 

 

- 8 -



(b)an operation by an enterprise will be considered to be in substantial and
direct competition with the Project if such operation is being conducted within
fifty (50) kilometres of the outer perimeter of the boundaries of the Project
(as such exists as at the date of any such Competitive Activity), provided that
Competitive Activity will not include:

 

(i)the ownership of securities in any publicly traded enterprise amounting to
less than five (5%) percent of the then outstanding securities thereof, or

 

(ii)participation of the Consultant, directly or indirectly, through any
corporation, partnership, firm or joint venture in the management of any
business operation of any enterprise, or the provision of consulting or advisory
services to any business operation of any enterprise, other than in connection
with a Competitive Operation of such enterprise or business operation thereof.

 

6.2During the Term and for a period of one (1) year after the termination of
this agreement for any reason whatsoever, the Consultant will not engage in any
Competitive Activities.

 

7.CONFIDENTIALITY

 

7.1The Consultant will, notwithstanding any breach or alleged breach of this
agreement by any party:

 

(a)hold in secrecy, as trustee or custodian for the Company and the Company’s
exclusive benefit and use, all Confidential Information (as defined below),
whether or not discovered, made or contributed to, in whole or in part, by the
Consultant;

 

(b)except, and then only to the extent required under the specific
circumstances, as reasonably necessary for the Consultant to fulfill his duties
and responsibilities hereunder, not divulge any Confidential Information to any
person or persons, without the previous written consent of the Company; and

 

(c)not use or attempt to use any Confidential Information that the Consultant
may acquire in the course of rendering the Services for his own benefit,
directly or indirectly, or for the benefit of any other person (including the
Firm).

 

7.2For the purposes of this agreement, the term “Confidential Information”
means:

 

(a)any information relating to:

 

(i)the Project,

 

(ii)the assets, liabilities, business, operations, financial matters,
shareholdings, products, processes or activities of the Company or of any
Subsidiary,

 

including, but not limited to title, ownership, geological, mining,
metallurgical, engineering and economic studies, production rates and methods,
sales and marketing of products produced, arrangements with suppliers of
services and equipment and purchasers of products, budgets and work programs,
strategies, data, maps, plans, reports, results, drawings, interpretations,
assays, forecasts, records, agreements, contracts and other information;

 

 

- 9 -



(b)any information derived from a site visit or visits to the Project; and

 

(c)all summaries or extracts from and all notes, memoranda, studies, maps,
records, notebooks, compilations, analyses or other documents based upon the
information specified in paragraphs (a) or (b) above,

 

and that is not:

 

(d)information that is available to the public or in the public domain, being
readily accessible to the public in written publications, at the time of
disclosure or use, without breach of this agreement;

 

(e)the general skills and experience gained by the Consultant during the period
Services are provided to the Company; or

 

(f)information the disclosure of which is required to be made by any law,
regulation, governmental authority or court, provided that before disclosure is
made, notice of the requirement is provided by the Consultant to the Company.

 

7.3All documents, records, notebooks, work papers, notes, memoranda, studies,
compilations, analyses and similar repositories of or containers of Confidential
Information, made or compiled by the Consultant (in whatever form, including
paper, photographic, electronic, digital, machine-readable or otherwise) at any
time during the Term, or made available to the Consultant during the Term by the
Company or any Subsidiary, including any and all copies thereof, will be the
property of the Company or such Subsidiary, as the case may be, and belong
solely to the Company or such Subsidiary, as the case may be, and will be held
by the Consultant in trust and solely for the benefit of the Company or such
Subsidiary, as the case may be.

 

7.4Upon termination of this agreement, for whatever reason, the Consultant will
immediately surrender to the Company:

 

(a)all Confidential Information in his possession or in the possession of any
person or other entity under his control; and

 

(b)any property and other things of value in his possession or in the possession
of any person or other entity under his control and which contain, relate to or
are derived from or based upon, directly or indirectly, any Confidential
Information,

 

whether in written, photographic, electronic or other form and howsoever stored
(including on microfilm, floppy disk, compact disk, DVD or any computer hard
drive or other electronic storage media), and will ensure that the Consultant
does not retain any copies thereof, except that the Consultant will be entitled
to retain any Confidential Information that the Consultant determines is
necessary in his sole discretion to meet his professional obligations or that
cannot practicably be surrendered. Any such Confidential Information that is
retained by the Consultant under this subsection 7.4 will remain subject to
confidentiality obligations set out in subsection 7.1. The Consultant will
deliver a statutory declaration to the Company upon termination of this
agreement attesting to the compliance with this subsection 7.4 by the
Consultant.

 

 

- 10 -



7.5The provisions of this section 7 will be binding upon the Consultant during
the Term and for a period of one (1) year after the termination of this
agreement for any reason.

 

8.ARBITRATION

 

8.1Any dispute, controversy or claim arising out of or relating to this
agreement, or the breach, termination or invalidity of it, or any deadlock or
inability of the parties to agree on a course of action to be taken hereunder,
will be referred to and finally resolved by arbitration under the rules of the
British Columbia International Commercial Arbitration Centre in effect as at the
commencement of any such arbitration.

 

8.2The parties agree that:

 

(a)the appointing authority will be the British Columbia International
Commercial Arbitration Centre;

 

(b)the case will be administered by the British Columbia International
Commercial Arbitration Centre in accordance with its “Domestic Commercial
Arbitration Rules of Procedure”;

 

(c)the place of arbitration will be Vancouver, British Columbia;

 

(d)the number of arbitrators will be one; and

 

(e)the language used in the arbitral proceeding will be English.

 

8.3The arbitrator's fees will be paid by both parties in equal parts during the
course of the arbitration but upon final decision of the dispute, the defeated
party will pay all costs and reimburse all arbitration costs, including the
amounts paid by the prevailing party, subject to the contrary decision of the
arbitrator.

 

9.THE COMPANY'S REMEDY FOR BREACH AND RIGHT TO INJUNCTION

 

9.1The Consultant and the Company agree that damages in the event of breach of
sections 6 or 7 of this agreement would be difficult, if not impossible, to
ascertain, and the Consultant and the Company therefore agree that the Company,
in addition to and without limiting any other right or remedy it may have on
account of such breach or threatened breach, will have the right to an
injunction or other available equitable relief in any court of competent
jurisdiction, enjoining any such threatened or actual breach of this agreement
by the Consultant. The existence of this right to an injunction or other
available equitable relief will not preclude the Company from pursuing any other
rights and remedies at law or in equity, which the Company may have, including
recovery of damages.

 

10.NON WAIVER

 

10.1No consent or waiver, express or implied, by the Company, on the one hand,
or the Consultant, on the other hand, to or of any breach or default by the
other of them in the performance of that other’s obligations under this
agreement will be deemed or construed to be a consent or waiver to or of any
other breach or default of the same or any other obligation of the other party.
Failure on the part of any party to complain of any act or failure to act of the
other party, or to declare the other party in default regardless of how long
such failure continues, will not constitute a waiver by such party of its rights
under this Agreement or of the right to then or subsequently declare a default.

 

 

- 11 -



11.SEVERABILITY

 

11.1If any portion of this agreement is held to be invalid or unenforceable by a
court of competent jurisdiction, the remaining covenants and restrictions or
portions thereof will remain in full force and effect, and if the invalidity or
unenforceability is due to the unreasonableness of time, such covenants and
restrictions will be effective for such period of time as may be determined to
be reasonable by a court of competent jurisdiction.

 

12.ASSIGNMENT

 

12.1The obligations and rights of the Consultant under this agreement may not be
assigned or transferred in any manner.

 

12.2The obligations and rights of the Company under this agreement may not be
assigned or transferred by the Company in any manner.

 

13.NOTICES

 

13.1Any notice or other communication to be given hereunder will be in writing
and will be addressed to the party to receive the same at the address for such
party set out on page one hereof. All notices will be given personally or
delivered by prepaid courier delivered to the party to receive the same and will
be deemed to have been given and received on the day of delivery.

 

13.2Any party may at any time give notice in writing to the other of a change in
its address for the purposes of this section 13.

 

14.AGREEMENT VOLUNTARY AND EQUITABLE

 

14.1The Company and the Consultant acknowledge and declare that they each have
carefully considered and understand the terms and conditions contained in this
agreement including, but without limiting the generality of the foregoing, the
Consultant’s rights upon termination and the restrictions on the Consultant
after termination, and acknowledge and agree that the terms and conditions of
the retainer of the Consultant and rights and restrictions upon termination set
forth herein are mutually fair and equitable. Each of the parties covenants,
agrees and acknowledges that each of them was fully and plainly instructed to
seek and obtain independent legal and tax advice regarding the terms and
conditions and execution of this agreement and each of them has sought and
obtained such legal and tax advice and acknowledges that each has executed this
agreement voluntarily understanding the nature and effect of this agreement
after receiving such advice.

 

15.CONFLICTING OBLIGATIONS

 

15.1If, for any reason, the obligations or responsibilities of the Consultant to
the Company in his capacity as a senior officer and Chief Financial Officer of
the Company are greater or more onerous than those provided for herein, then the
Consultant will be required to comply with such greater or more onerous
obligations notwithstanding anything in this agreement to the contrary.

 

16.GENERAL

 

16.1The parties will each do, or cause to be done, all acts or things necessary
to implement and carry into effect this agreement to the full extent
contemplated hereby.

 

 

- 12 -



16.2The headings used throughout this agreement are inserted for reference
purposes only and are not to be considered, or taken into account, in
considering the terms or provisions of this agreement, nor to be deemed in any
way to qualify, modify or explain the effect of any such terms or provisions.

 

16.3This agreement constitutes the entire agreement among the parties hereto in
relation to the subject matter hereof and replaces and supersedes all prior
agreements, memoranda, correspondence, communications, negotiations and
representations, whether verbal or written, expressed or implied, statutory or
otherwise among the Consultant and the Company with respect to the subject
matter herein.

 

16.4This agreement may only be changed or modified by an agreement in writing
signed by the parties hereto.

 

16.5This agreement will be governed by and interpreted in accordance with the
laws of the province of British Columbia (without reference to any of its
conflicts of laws rules that would require the application of any other law(s)).

 

16.6This agreement may be executed in two or more counterparts, and delivered by
facsimile or electronic transmission, each of which shall be deemed an original
and all of which together shall constitute one and the same instrument,
effective as of the date first above written.

 

IN WITNESS WHEREOF the Consultant and the Company have each executed this
agreement as of the day and year first above written.

 

 

INTERNATIONAL TOWER HILL MINES LTD.

 

 

Per: (signed) Lawrence W. Talbot                   
Authorized Signatory

 

 

 

(signed) David Cross                                      
DAVID ALLEN CROSS

 



 

 

 

 Schedule “A”

 

Description of Duties and Responsibilities of Consultant

 

In his capacity as the Chief Financial Officer of the Company, the Consultant
will have the following specific duties and responsibilities:

 

1.Acting as the principal financial officer and principal accounting officer and
primary financial advisor to the Company.

 

2.Overseeing the preparation of, and reviewing prior to submission to the
Company’s Audit Committee, all financial filings required for the Company under
applicable Canadian and United States securities laws including, without
limitation, the financial statements, management’s disclosure and analysis and
other financial components of the Company’s annual reports on Form 10-K, interim
reports on Form 10-Q and any applicable periodic reports on Form 8-K concerning
financial matters.

 

3.Serving as the liaison of management with the Company’s Audit Committee and
external auditors of the Company and overseeing the Company’s activities with
respect to annual audits by the Company’s external auditors.

 

4.Participating with the Chief Executive Officer, the Company’s General Counsel,
other members of management and the Company’s outside legal counsel in the
preparation of the Company’s continuous disclosure documentation with respect to
the review of the financial content thereof including, without limitation,
annual proxy statements, annual general meeting materials, news releases and
material change reports.

 

5.Participating as a member of the Company’s Disclosure Committee.

 

6.Participating with the Chief Executive Officer and other members of management
in the preparation of annual budgets for the Company and the monitoring of the
Company’s financial activities with respect to adopted budgets and the analysis
of and reporting on any variances in respect thereof and providing assistance as
required with respect to both short-term and long-term budgeting, forecasting
and planning for the Company.

 

7.Participating with the Chief Executive Officer and other members of management
in managing the Company’s cash flow and determining the Company’s financial
requirements.

 

8.Overseeing the development of local, state, provincial and federal income tax
strategies for the Company, and overseeing preparation of required schedules and
filing of applicable tax returns, for all jurisdictions in Canada and the United
States in which the Company operates. For clarification, the development of
local, state, provincial and federal income tax strategies for the Company, and
overseeing preparation of required schedules and filing of applicable tax
returns, for all jurisdictions in Canada and the United States in which the
Company operates will be the responsibility of and will be performed by a
qualified professional Chartered Accounting firm, or such other firm as the
Company will retain to provide this service. The Company currently retains KPMG
to provide this service.

 

 

- 2 -



9.Initiating, preparing, and issuing standard practices for the Company and its
personnel relating to accounting policies, cost and corporate governance
procedures as necessary to ensure that adequate accounting records are
maintained of all assets, liabilities, and transactions of the Company, and that
suitable systems are used in compilation of costs.

 

10.Overseeing, in conjunction with the Chief Executive Officer, the design,
testing and evaluation of the effectiveness of Company’s disclosure controls and
procedures and internal controls on financial reporting, and reporting to the
Company’s Audit Committee in respect thereof.

 

11.Reviewing the work produced by the Company’s internal accounting staff.

 

12.Providing such reports, analyses, compilations and reviews as to the
Company’s financial matters as may be requested by the Chief Executive Officer,
the Company’s Audit Committee or the Company’s Board of Directors.

 

13.Reviewing the management of the Company’s cash resources, including the
monitoring of the Company’s investments, and participating with the CEO and
other members of management in determining suitable investments for the
Company’s cash resources in accordance with the Company’s investment policy.

 

 

 

 

Schedule “B”

 

Code of Business Conduct and Ethics

 

INTERNATIONAL TOWER HILL MINES LTD.

 

Code of Business Conduct and Ethics

 

(Adopted by the Board of Directors on September 22, 2006,
updated November 5, 2013 for contacts only))

 

INTRODUCTION

 

International Tower Hill Mines Ltd. (the “Company”) is committed to the highest
standards of legal and ethical business conduct. This Code of Business Conduct
and Ethics (the “Code”) summarizes the legal, ethical and regulatory standards
that the Company must follow and is a reminder to our directors, officers and
employees, of the seriousness of that commitment. Compliance with this Code and
high standards of business conduct is mandatory for every director, officer and
employee of the Company.

 

Our business is becoming increasingly complex, both in terms of the geographies
in which we function and the laws with which we must comply. To help our
directors, officers and employees understand what is expected of them and to
carry out their responsibilities, we have created this Code. Additionally, we
have appointed the Company’s General Counsel to serve as the Company Ethics
Officer to ensure adherence to the Code.

 

This Code is not intended to be a comprehensive guide to all of our policies or
to all your responsibilities under law or regulation. It provides general
parameters to help you resolve the ethical and legal issues you encounter in
conducting our business. Think of this Code as a guideline, or a minimum
requirement, that must always be followed. If you have any questions about
anything in the Code or appropriate actions in light of the Code, you may
contact the Company Ethics Officer or the Chair of the Audit Committee.

 

We expect each of our directors, officers and employees to read and become
familiar with the ethical standards described in this Code and to affirm your
agreement to adhere to these standards by signing the Compliance Certificate
that appears at the end of this Code. Violations of the law, our corporate
policies, or this Code may lead to disciplinary action, including dismissal.

 

our code of business conduct and ethics

 

I.We Insist on Honest and Ethical Conduct by All of Our Directors, Officers,
Employees and Other Representatives

 

We place the highest value on the integrity of our directors, our officers and
our employees and demand this level of integrity in all our dealings. We insist
on not only ethical dealings with others, but on the ethical handling of actual
or apparent conflicts of interest between personal and professional
relationships.

 

 

- 2 -



Fair Dealing

 

Directors, officers and employees are required to deal honestly and fairly with
our business partners, competitors and other third parties. In our dealings with
these parties, we:

 

·prohibit bribes, kickbacks and any other form of improper payment, direct or
indirect, to any representative of a government, labour union, business partner
or other third party in order to obtain a contract, some other commercial
benefit or government action;

  

·prohibit our directors, officers and employees from accepting any bribe,
kickback or improper payment from anyone;

 

·prohibit gifts or favours of more than nominal value to or from our business
partners;

  

·limit marketing and entertainment expenditures to those that are necessary,
prudent, job-related and consistent with our policies;

  

·require clear and precise communication in our contracts, our advertising, our
literature, and our other public statements and seek to eliminate misstatement
of fact or misleading impressions;

  

·protect all proprietary data provided to us by third parties as reflected in
our agreements with them; and

  

·prohibit our representatives from otherwise taking unfair advantage of our
business partners or other third parties, through inaccurate billing,
manipulation, concealment, abuse of privileged information or any other
unfair-dealing practice.

 

Conflicts of Interest and Corporate Opportunities

 

Our directors, officers and employees should not be involved in any activity
that creates or gives the appearance of a conflict of interest between their
personal interests and the interests of the Company. In particular, unless
specific permission has been provided by the Company Ethics Officer or the Chair
of the Audit Committee, no employee, director or officer shall:

 

·be a consultant to, or a director, officer or employee of, or otherwise
operate, an outside business that:

  

Øcompetes with the Company;

  

Øsupplies products or services to the Company (other than professional services
such as legal, accounting, geological or financial advisory services); or

 



 

- 3 -



 

Øpurchases products or services from the Company;

  

·have any financial interest, including significant stock ownership, in any
entity with which we do business that might create or give the appearance of a
conflict of interest;

 

·seek or accept any personal loan or services from any entity with which we do
business, except from financial institutions or service providers offering
similar loans or services to third parties under similar terms in the ordinary
course of their respective businesses;

  

·be a consultant to, or a director, officer or employee of, or otherwise operate
an outside business if the demands of the outside business would interfere with
the director’s, officer’s or employee’s responsibilities to us (if in doubt,
consult your supervisor, the Company Ethics Officer or the Chair of our Audit
Committee);

 



·accept any personal loan or guarantee of obligations from the Company, except
to the extent such arrangements are legally permissible; or

  

·conduct business on behalf of the Company with immediate family members, which
include spouses, children, parents, siblings and persons sharing the same home
whether or not legal relatives;

 

provided, however, that only the Chair of the Audit Committee (or the Board of
Directors as a whole, if the potential conflict involves the Chair of the Audit
Committee) shall have the authority to grant such permission to a director or
officer.

 

Directors, officers, and employees must notify the Company Ethics Officer or the
Chair of the Audit Committee of the existence of any actual or potential
conflict of interest.

 

Confidentiality and Corporate Assets

 

Our directors, officers and employees are entrusted with our confidential
information and with the confidential information of our business partners. This
information may include (1) technical or scientific information about current
and future projects, (2) business or marketing plans or projections, (3)
earnings and other internal financial data, (4) personnel information, (5)
supply and customer lists and (6) other non-public information that, if
disclosed, might be of use to our competitors, or harmful to our business
partners. This information is our property, or the property of our business
partners, and in many cases was developed at great expense. Our directors,
officers and employees shall:

 

·Not discuss confidential information with or in the presence of any
unauthorized persons, including family members and friends;

  

·Use confidential information only for our legitimate business purposes and not
for personal gain;

 

 

- 4 -



·Not disclose confidential information to third parties; and

  

·Not use Company property or resources for any personal benefit or the personal
benefit of anyone else. The property of the Company includes the Company
internet, email, and voicemail services, which should be used only for business
related activities, and which the Company may monitor at any time without
notice.

 

II. We Provide Full, Fair, Accurate, Timely and Understandable Disclosure

 

We are committed to providing our shareholders and investors with full, fair,
accurate, timely and understandable disclosure in the reports that we file with
the United States Securities and Exchange Commission and with the Canadian
provincial securities regulators. To this end, our directors, officers and
employees shall:

 

·not make false or misleading entries in our books and records for any reason;

  

·not condone any undisclosed or unrecorded bank accounts or assets established
for any purpose;

  

·comply with generally accepted accounting principles at all times;

  

·notify our Chief Financial Officer if there is an unreported transaction;

  

·maintain a system of internal accounting controls that will provide reasonable
assurances to management that all transactions are properly recorded;

 



·maintain books and records that accurately and fairly reflect our transactions;

  

·prohibit the establishment of any undisclosed or unrecorded funds or assets;

  

·maintain a system of internal controls that will provide reasonable assurances
to our management that material information about the Company is made known to
management, particularly during the periods in which our periodic reports are
being prepared;

  

·present information in a clear and orderly manner and avoid the use of
unnecessary legal and financial language in our periodic reports; and

  

·not communicate to the public any non-public information unless expressly
authorized to do so.

 

Directors, officers and employees must also read and comply with any Disclosure
Controls and Procedures Policy adopted by the Company.

 

 

 

- 5 -



 

III. We Comply With all Laws, Rules and Regulations

 

We will comply with all laws and governmental regulations that are applicable to
our activities, and expect all our directors, officers and employees to obey the
law. Specifically, we are committed to:

 

·maintaining a safe and healthy work environment;

  

·promoting a workplace that is free from discrimination or harassment based on
race, colour, religion, sex, age, national origin, disability or other factors
that are unrelated to the Company’s business interests;

  

·supporting fair competition and laws prohibiting restraints of trade and other
unfair trade practices;

  

·conducting our activities in full compliance with all applicable environmental
laws;

  

·keeping the political activities of our directors, officers and employees
separate from our business;

  

·prohibiting any illegal payments, gifts, or gratuities to any government
officials or political party;

 

·prohibiting the unauthorized use, reproduction, or distribution of any third
party’s trade secrets, copyrighted information or confidential information; and

  

·complying with all applicable securities laws.

 

Our directors, officers and employees are prohibited from trading our securities
while in possession of material, non-public (“inside”) information about the
Company. Our Share Trading Policy describes the nature of inside information and
the related restrictions on trading.

 

REPORTING AND EFFECT OF VIOLATIONS

 

Compliance with this code of conduct is, first and foremost, the individual
responsibility of every director, officer and employee. We attempt to foster a
work environment in which ethical issues and concerns may be raised and
discussed with supervisors or with others without the fear of retribution. It is
our responsibility to provide a system of reporting and access when you wish to
report a suspected violation, or to seek counselling, and the normal chain of
command cannot, for whatever reason, be used.

 

Administration

 

Our Board of Directors and Audit Committee have established the standards of
business conduct contained in this Code and oversee compliance with this Code.
Additionally, we have appointed the Company’s General Counsel to serve as the
Company Ethics Officer to ensure adherence to the Code. While serving in this
capacity, the Company Ethics Officer reports directly to the Board of Directors.

 

 

- 6 -



Training on this Code will be included in the orientation of new employees and
provided to existing directors, officers, and employees on an on-going basis. To
ensure familiarity with the Code, directors, officers, and employees will be
asked to read the Code and sign a Compliance Certificate annually.

 

Reporting Violations and Questions

 

Directors, officers, and employees must report, in person or in writing, any
known or suspected violations of laws, governmental regulations or this Code to
either the Company Ethics Officer or the Chair of the Audit Committee of our
Board of Directors. Additionally, directors, officers, and employees may contact
the Company Ethics Officer or the Chair of the Audit Committee with a question
or concern about this Code or a business practice. Any questions or violation
reports will be addressed immediately and seriously, and can be made
anonymously. If you feel uncomfortable reporting suspected violations to these
individuals, you may report matters to McCarthy Tétrault LLP or Hogan Lovells US
LLP, our outside legal counsel. The address and telephone number of these
persons are listed in the attachment to this Code.

 

We will not allow any retaliation against a director, officer or employee who
acts in good faith in reporting any violation.

 

Our Company Ethics Officer will investigate any reported violations and will
determine an appropriate response, including corrective action and preventative
measures, involving the Chair of the Audit Committee or Chief Executive Officer
when required. All reports will be treated confidentially to every extent
possible.

 

Consequences of a Violation.

 

Directors, officers and employees that violate any laws, governmental
regulations or this Code will face appropriate, case specific disciplinary
action, which may include demotion or immediate discharge.

 

 

- 7 -

 

 

Names and Addresses (as of January 1, 2013)     Reporting Contacts:   Company
Ethics Officer: The Chair of our Audit Committee:

Name: Lawrence W. Talbot

Address: Suite 1901 – 1177 West Hastings Street, Vancouver, B.C., CANADA V6E 2K3

Phone: (604) 408-7488

E-mail: lawrence.talbot@talbotlaw.ca

Name: Anton J. Drescher

Address: Terminal City Club Tower, Suite 507 – 837 West Hastings Street,
Vancouver, B.C., CANADA V6C 3N6

Phone: (604) 685-1017

E-mail: ajd@harbourpacific.com

  

Additional Reporting Contacts:



 



Our Outside Counsel in Canada: Our Outside Counsel in the United States:



 

McCarthy Tétrault LLP

Attn: Robin Mahood

Pacific Centre

P.O. Box 10424,

Suite 1300, 777 Dunsmuir Street

Vancouver BC V7Y 1K2

Phone: (604) 643-5911

E-mail: rmahood@mccarthy.ca

Hogan Lovells US LLP

Attn: Paul Hilton

One Tabor Center, Suite 1500

1200 Seventeenth Street,

Denver, CO 80202

Phone: (303) 454-2414

E-mail: philton@hoganlovells.com

 

 

 



 

